                                                                                                                         1    Joel E. Tasca
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         3    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         4    Facsimile: (702) 471-7070
                                                                                                                              E-mail: tasca@ballardspahr.com
                                                                                                                         5
                                                                                                                              Attorneys for Defendant Cashnet USA
                                                                                                                         6

                                                                                                                         7

                                                                                                                         8                               UNITED STATES DISTRICT COURT
                                                                                                                         9                                          DISTRICT OF NEVADA
                                                                                                                         10    LOREN K. MAURINA,                                  CASE NO. 2:19-cv-00688-APG-CWH
                                                                                                                         11                            Plaintiff,
                                                                                                                         12     v.                                                STIPULATION AND ORDER TO
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                                  EXTEND TIME FOR CASHNET USA
                                                                                                                         13    CASHNET USA,                                       TO RESPOND TO PLAINTIFF’S
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                                                  COMPLAINT
                                                                                                                         14                            Defendant.
                                                                                                                         15                                                       (Third Request)
                                                                                                                         16          Cashnet USA, (“Cashnet”) and Plaintiff Loren K. Maurina’s (“Plaintiff”) agree

                                                                                                                         17   that Cashnet has up to and including August 5, 2019, to respond to Plaintiff’s

                                                                                                                         18   Complaint, to provide time for the parties to continue to investigate Plaintiff’s

                                                                                                                         19   allegations and discuss potential resolution and, if needed, for Cashnet to prepare a

                                                                                                                         20   response.

                                                                                                                         21          This is the third request for an extension, and it is made in good faith and not

                                                                                                                         22   for purposes of delay.

                                                                                                                         23                                         [Signature page follows.]

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28
                                                                                                                         1    DATED this 19th day of July, 2019.
                                                                                                                         2    BALLARD SPAHR LLP                            HAINES & KRIEGER, LLC
                                                                                                                         3
                                                                                                                              By: /s/ Joel E. Tasca                        By: /s/ David H. Krieger
                                                                                                                         4    Joel E. Tasca, Esq.                          David H. Krieger, Esq.
                                                                                                                              Nevada Bar No. 14124                         Nevada Bar No. 9086
                                                                                                                         5    1980 Festival Plaza Drive, Suite 900         8985 S. Eastern Ave., Suite 350
                                                                                                                              Las Vegas, Nevada 89135                      Las Vegas, Nevada 89123
                                                                                                                         6
                                                                                                                              Attorneys for Defendant Cashnet USA          Attorneys for Plaintiff
                                                                                                                         7

                                                                                                                         8

                                                                                                                         9

                                                                                                                         10
                                                                                                                                                                     ORDER
                                                                                                                         11
                                                                                                                                                                     IT IS SO ORDERED:
                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14                                          UNITED STATES MAGISTRATE JUDGE

                                                                                                                         15                                                     July 23, 2019
                                                                                                                                                                     DATED:
                                                                                                                         16

                                                                                                                         17

                                                                                                                         18

                                                                                                                         19

                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28


                                                                                                                                                                       2
